Citation Nr: 1526432	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  11-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 until May 1968, April 2005 until November 2005, February 2006 until June 2006, and September 2006 until February 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia. In December 2014 the Board remanded the claim for further development, specifically for a VA medical examination. A review of the record reflects that the RO has complied with the remand by providing the Veteran an examination in January 2015 and issuing a supplemental statement of the case (SSOC) in March 2015.

The Veteran testified before the undersigned Veterans Law Judge in November 2014, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDING OF FACT

The competent credible medical evidence is against a finding that the Veteran's low back disorder is due to active service.


CONCLUSION OF LAW

The criteria for service connection for low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in September 2008.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in January 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes clinical examinations, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for service connection and for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. A January 2015 VA medical examination reflects the Veteran has been diagnosed with degenerative arthritis of the spine. Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that his low back disorder is due to transporting heavy cargo on and off aircrafts. (See Board hearing transcript page 3). The claims folder reflects that while on active duty, the Veteran loaded and unloaded equipment and supplies from the flight line. (See workplace narrative). The Board finds that based on the above evidence, the Veteran's assertions are consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In the January 2015 VA medical examination, the examiner opined that the Veteran's degenerative arthritis of the spine is less likely than not incurred in or caused by the claimed in-service injury, event of illness. The examiner explained that degenerative arthritis is more common in adults over 60. The Veteran is currently 68 years old. Furthermore, the examiner noted that the STRs are silent for an injury event in relation to the Veteran's back. The Board finds taking the claims folder as a whole; the evidence is against a finding that the Veteran's current low back disorder is causally related to his military service.

Additionally, the claims folder reflects that while in service, the Veteran has consistently denied having recurrent back pain. (See March 2007 report of medical history, July 1993 report of medical history, and September 1989 report of medical history). However, the claims folder reflects that the Veteran has complained of painful joints, a severe tooth problem, cramps in legs, and broken bones. (See September report of medical history). 

In the present claim, there is no probative clinical opinion which supports a causal relationship between the Veteran's low back disorder and active service. Furthermore, there is no credible evidence of continuity of symptoms. Thus, service connection is not warranted.

The Board acknowledges the May 2010 private medical opinion, in which the physician opined that Veteran's arthritis may have been initiated or aggravated by his occupation which includes significant manual labor. The Board finds the private medical opinion to be speculative. The Board notes that the word "may" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection. Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). As such, the Board finds the May 2010 private medical opinion to be insufficient.

Lastly, the claims folder does not reflect that the Veteran's low back disorder manifested to a compensable degree within one year from him separating from active service. Thus, presumptive service connection for a chronic disease (arthritis) is not warranted here. 38 C.F.R. § 3.307, 3.309.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of degenerative arthritis of the spine for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


